Curia.

We are not entirely satisfied that the complaint was sustained in the court below on the merits, even had the property been rightly laid; but clearly it was not so laid. ' The general property was in the defendant below. There was a special property in the sheriff by virtue of the levy; but none whatever in Dickenson, who received and took charge of it for the sheriff. At most, he was a receiptor, who has no right of property. This was held in Dillenbach v. Jerome, (7 Cowen, 294;) and the Commonwealth v. Morse, *(14 Mass. Rep. 217,) cited and recognized in the former case, is in point.
Again; if a larceny was committed, the defendant was not a principal. He was accessary before, and probably after the fact; but that is not the offence charged. The conviction must be reversed.
Conviction reversed.